Informal or Non-Responsive Amendment after Examiner Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on February 9, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s). 
Applicant’s reply identifies claims 1 through 9 as corresponding to the elected first species as summarized in paragraph [0008], for example. However, at least some of these claims are drawn to the non-elected second species and/or to the non-elected third species as summarized in paragraph [0009] and [0010], respectively. 
For example, only the non-elected third species is characterized by a heat pipe, yet applicant’s reply identifies claim 3 as being drawn to the elected first species. Similarly, only the two non-elected species are characterized by a power cord, yet applicant’s reply identifies claim 2 as being drawn to the elected first species. In order to be complete and in order to properly clarify the record, applicant’s reply must correctly identify the claims readable on the elected species. See section 2 of the election/restriction requirement mailed on December 10, 2020. 
Note, however, that since the examiner has not yet begun to examine this case, the applicant can still switch and elect a different species (other than the first species) for examination, bearing in mind that the reply must still correctly identify all of the claims readable on the elected species in order to be fully responsive as required. Also see 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763